Case 1:20-cv-01136-MN-CJB Document 38 Filed 04/07/21 Page 1 of 8 PageID #: 303




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SAPPHIRE CROSSING, LLC.,                     )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )       Civil Action No. 20-1136-MN-CJB
                                             )
SANSAN CORP.,                                )
                                             )
               Defendant.                    )

                            REPORT AND RECOMMENDATION

       Presently pending before the Court in this patent infringement suit is a motion, filed by

Defendant Sansan Corp. (“Defendant” or “Sansan”), to dismiss Plaintiff Sapphire Crossing,

LLC’s (“Plaintiff”) First Amended Complaint (“FAC”), pursuant to Federal Rule of Civil

Procedure 12(b)(6) (the “Motion”). (D.I. 11) For the reasons set forth below, the Court

recommends that Defendant’s Motion be GRANTED-IN-PART and DENIED-IN-PART.

I.     BACKGROUND

       A.      Factual Background

       The instant case is one of many related proceedings in this Court in which Plaintiff has

asserted United States Patent No. 6,891,633 (“the '633 Patent” or the “asserted patent”). The

'633 Patent is entitled “Image Transfer System” and it describes an “electronic assembly

comprising an image transfer device for reading and transferring an image from a first medium[]

and a computer.” (D.I. 9, ex. 1 at 1) The Court has previously discussed the '633 Patent, as well

as the two asserted claims of that patent (method claims 19 and 20, which are the only claims of

the patent to have survived inter partes review), in an August 14, 2019 Report and

Recommendation (“R&R”) and in a January 15, 2021 R&R that were issued in a related,

consolidated action known as Sapphire Crossing LLC. v. Robinhood Markets, Inc., Civil Action
Case 1:20-cv-01136-MN-CJB Document 38 Filed 04/07/21 Page 2 of 8 PageID #: 304




No. 18-1717-MN-CJB (“Robinhood” or the “Robinhood action”). (Robinhood, D.I. 47 at 3-6, 8-

9; Robinhood, D.I. 123 at 2-3). The Court hereby incorporates by reference those portions of the

two R&Rs.

       Plaintiff is a Texas corporation that is the assignee of the '633 Patent. (D.I. 9 at ¶¶ 1, 7)

The body of the FAC provides little information about Defendant, other than to allege that it: (1)

is a Delaware corporation; and (2) directly infringes claims 19 and 20 by making, using, selling

offering to sell and/or importing its products, and by internally testing and using its products.

(Id. at ¶¶ 2, 11-12) 1 Plaintiff also attaches to the FAC claim charts that purport to show how

Defendant’s accused application—the “Scan to Salesforce App” (hereinafter, the “accused

application”)—infringes claims 19 and 20 of the asserted patent. (Id. at ¶ 13 & ex. 2)

       Additional relevant facts will be provided below in Section III.

       B.      Procedural Background

       Plaintiff filed its initial Complaint on August 27, 2020 against Defendant’s parent

corporation, Sansan Inc. (D.I. 1) On September 3, 2020, United States District Judge Maryellen

Noreika referred this case to the Court to hear and resolve all pre-trial matters up to and

including expert discovery. (D.I. 6) Then on October 29, 2020, Plaintiff filed the FAC, the

operative complaint in this case. (D.I. 9) The FAC asserted infringement only against

Defendant, (id.), and Plaintiff subsequently dismissed Sansan Inc. from the case on November 2,

2020. (D.I. 10)




       1
               In its opening brief, Sansan further explains that it is the U.S.-based subsidiary of
Sansan Inc., which is a Japan-based software company that is involved in the business of “cloud-
based contact management” and that “allows users to digitize their business cards through an
application, upload [the business cards] to a central database, and from there allows users to
update their contacts in real-time.” (D.I. 12 at 2)

                                                  2
Case 1:20-cv-01136-MN-CJB Document 38 Filed 04/07/21 Page 3 of 8 PageID #: 305




       Defendant filed the instant Motion on November 12, 2020. (D.I. 11) The Motion was

fully briefed as of November 23, 2020. (D.I. 18)

II.    STANDARD OF REVIEW

       The sufficiency of pleadings for non-fraud cases is governed by Federal Rule of Civil

Procedure 8, which requires “a short and plain statement of the claim showing that the pleader is

entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). When presented with a Rule 12(b)(6) motion to

dismiss for failure to state a claim, a court conducts a two-part analysis. Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). First, the court separates the factual and legal

elements of a claim, accepting “all of the complaint’s well-pleaded facts as true, but

[disregarding] any legal conclusions.” Id. at 210-11 (citation omitted). Second, the court

determines “whether the facts alleged in the complaint are sufficient to show that the plaintiff has

a ‘plausible claim for relief.’” Id. at 211 (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). In assessing the

plausibility of a claim, the court must “‘construe the complaint in the light most favorable to the

plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

may be entitled to relief.’” Fowler, 578 F.3d at 210 (quoting Phillips v. Cty. of Allegheny, 515

F.3d 224, 233 (3d Cir. 2008)).

III.   DISCUSSION

       As was noted above, in the FAC, Plaintiff alleges only direct infringement. (D.I. 9 at ¶¶

11-15; id., ex. 2 at 1-15) With its Motion, Defendant raises two arguments for dismissal: (1)




                                                 3
Case 1:20-cv-01136-MN-CJB Document 38 Filed 04/07/21 Page 4 of 8 PageID #: 306




that Plaintiff failed to adequately plead “single actor” direct infringement; and (2) that Plaintiff

failed to adequately plead “divided” direct infringement. (D.I. 12 at 8-13)

       In its January 15, 2021 R&R in the Robinhood action, the Court resolved motions to

dismiss that raised nearly identical issues to those which Defendant presents here. The January

15, 2021 R&R recommended denial of the motions in that case as to Plaintiff’s claims for single

actor direct infringement, but that the motions be granted as to plaintiff’s claims of divided direct

infringement. (Robinhood, D.I. 123 at 6-12) The Court hereby incorporates by reference those

portions of the January 15, 2021 R&R. Below it will address Defendant’s arguments in the

instant Motion, but it will do so in a more-brief-than-normal fashion, as much of the analysis will

be borrowed from the January 15, 2021 R&R.

       A.      “Single Actor” Direct Infringement

       Direct infringement under 35 U.S.C. § 271(a) occurs “where all steps of a claimed

method are performed by or attributable to a single entity.” Akamai Techs., Inc. v. Limelight

Networks, Inc., 797 F.3d 1020, 1022 (Fed. Cir. 2015) (citation omitted). One typical way to

assert that a defendant is liable for direct infringement is to allege “single actor” direct

infringement: i.e., that the defendant itself performs every step of the claimed method.

       Plaintiff asserts that Defendant has committed single actor direct infringement solely due

to Defendant’s own internal testing and use of the accused application. (D.I. 9 at ¶ 12; D.I. 17 at

4) In response, just as one of the defendants did in the Robinhood action, (Robinhood, D.I. 123

at 7), Defendant here contends that the FAC’s allegations in this regard are insufficiently

plausible, and that they amount to only “threadbare recitals” of single actor direct infringement.

(D.I. 12 at 13 (internal quotation marks and citation omitted))




                                                   4
Case 1:20-cv-01136-MN-CJB Document 38 Filed 04/07/21 Page 5 of 8 PageID #: 307




       As it did in the Robinhood action, the Court acknowledges that Plaintiff’s allegations in

the body of the FAC—as they relate to the subject of Defendant’s internal employee testing and

use—are fairly threadbare. (D.I. 9 at ¶ 12; see also Robinhood, D.I. 123 at 7) In Count 1 of the

FAC, Plaintiff just baldly asserts that Defendant infringes by “having its employees internally

test and use” the accused application. (D.I. 9 at ¶ 12) However, in the claim charts attached to

the FAC, Plaintiff does more. There, Plaintiff goes into more detail by explaining how a user of

a smartphone loaded with the accused application actually infringes the asserted claims. (D.I. 9,

ex. 2; see also Robinhood, D.I. 123 at 7) And although the claim charts admittedly read as if the

user of the smartphone referenced therein is a Sansan customer (as opposed to a Sansan

employee who might be conducting internal testing), (D.I. 9, ex. 2 at 3 (“Additionally, Defendant

requires its users to, through the accused [a]pplication, use the smartphone camera in a manner

that will always infringe this step of the method.”)), it nevertheless seems plausible that a

software company like Defendant would occasionally conduct internal testing of its accused

application (via the use of a smartphone). If Defendant’s employees did so, then it seems

plausible that they would be doing exactly what the customer “users” are alleged to be doing in

the claim charts—all of which is plausibly alleged to infringe claims 19 and 20 of the asserted

patent. “In light of this, the Court can see how the FAC and its attached claim charts, when read

together, set out a plausible single actor direct infringement scenario as to [Defendant]’s own

internal testing.” (Robinhood, D.I. 123 at 8 (citing Sentius Int’l, LLC v. Apple Inc., Case No.

4:20-cv-00477-YGR, 2020 WL 6081775, at *3 (N.D. Cal. Oct. 15, 2020)))




                                                  5
Case 1:20-cv-01136-MN-CJB Document 38 Filed 04/07/21 Page 6 of 8 PageID #: 308




       Accordingly, to the extent the FAC seeks to accuse Defendant of single actor direct

infringement, the Court recommends that the Motion be DENIED, in light of the FAC’s

allegations of infringement due to internal testing. 2

       B.      “Divided” Direct Infringement

       In Count 1, Plaintiff also intends to plead a claim for “divided” direct infringement

(sometimes known as “joint infringement”), that is, direct infringement that occurs by way of the

acts of more than one person or entity. To successfully plead divided infringement, a plaintiff

must allege facts “sufficient to allow a reasonable inference that all steps of the claimed method

are performed and either (1) one party exercises the requisite ‘direction or control’ over the

others’ performance or (2) the actors form a joint enterprise such that performance of every step

is attributable to the controlling party.” Lyda v. CBS Corp., 838 F.3d 1331, 1339 (Fed. Cir.

2016) (citing Akamai Techs., Inc., 797 F.3d at 1022). Here, Plaintiff solely relies on the

“direction or control” theory of divided infringement. (D.I. 9, ex. 2 at 3; D.I. 17 at 2-3)

       The relevant “direction or control” test “requires the controlling party to be, in effect, the

‘mastermind’ of the entire process.” Midwest Energy Emissions Corp. v. Vistra Energy Corp.,

Civil Action No. 19-1334-RGA-CJB, 2020 WL 3316056, at *9 (D. Del. June 18, 2020) (internal

quotation marks and citations omitted), report and recommendation adopted, 2020 WL 8265330

(D. Del. July 15, 2020). A plaintiff has successfully pleaded that a defendant directs or controls

another’s performance of the claimed method if it sufficiently demonstrates that the defendant:

(1) “conditions participation in an activity or receipt of a benefit upon others’ performance of

one or more steps of [the] patented method”; and (2) “establishes the manner or timing of that




       2
             Any damages for such a claim are thus limited and must be tied to internal use.
(Robinhood, D.I. 123 at 8 n.4)
                                            6
Case 1:20-cv-01136-MN-CJB Document 38 Filed 04/07/21 Page 7 of 8 PageID #: 309




performance.” IOENGINE, LLC v. PayPal Holdings, Inc., Civil Action No. 18-452-WCB, Civil

Action No. 18-826-WCB, 2019 WL 330515, at *1 (D. Del. Jan. 25, 2019) (internal quotation

marks, citation and emphasis omitted).

       As was the case with the January 15, 2021 R&R, here the substance of both parties’

arguments centers on claim 19’s limitation of “providing an image transfer device having a

scanner for reading an image on the first medium[.]” ('633 patent, col. 18:9-10; see also D.I. 12

at 8-12; D.I. 17 at 2-4; Robinhood, D.I. 123 at 8-12) And as in the Robinhood action, Plaintiff

here: (1) identifies the “image transfer device” in question as a smartphone; (2) argues that

infringement occurs when Defendant’s customer “users” use their smartphone, in conjunction

with Defendant’s accused application, to scan an image (here an image of a business card) and

take further action related thereto; and (3) asserts that Defendant (which is not a maker or seller

of smartphones) somehow directs or controls the “providing” of the smartphone to a user. (D.I.

9, ex. 2 at 3; D.I. 12 at 11; see also Robinhood, D.I. 123 at 10)

       Just as it did in Robinhood, here the Court recommends that this portion of the Motion be

granted. This is because the Court cannot see how Defendant can plausibly be said to “direct and

control” the provision of the image transfer device (i.e., the smartphone). And it finds

implausible Plaintiff’s suggestion that one can “provid[e]” a smartphone by simply “‘offering

access to [a portion of] the device’s functionality’” via a computer application that is found on

the user’s phone. (D.I. 17 at 3; see also D.I. 18 at 4; Robinhood, D.I. 123 at 11-12) As the Court

expressed in the January 15, 2021 R&R, it cannot fathom a construction of the “providing”

limitation where the infringing party does not either: (1) possess or control the image transfer

device; or (2) supply or make the device available to another person. (Robinhood, D.I. 123 at

12) And Defendant indisputably does not direct or control the doing of any of those things.


                                                  7
Case 1:20-cv-01136-MN-CJB Document 38 Filed 04/07/21 Page 8 of 8 PageID #: 310




       Therefore, the Court recommends that Defendant’s Motion be granted as to the dismissal

of any claim in the FAC regarding divided infringement.

IV.    CONCLUSION

       For the foregoing reasons, the Court recommends that Defendant’s Motion be

GRANTED-IN-PART and DENIED-IN-PART. More specifically, the Court recommends that

the Motion be DENIED as to the FAC’s claim of single actor direct infringement, but

GRANTED as to the FAC’s claim of divided direct infringement.

       With regard to any further amendment of the pleadings, in light of its analysis above, the

Court does not see how Plaintiff could address the FAC’s failings with regard to the divided

infringement issue. Therefore, the Court recommends that dismissal be with prejudice as to that

portion of Count 1. 3

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B), Fed. R.

Civ. P. 72(b)(1), and D. Del. LR 72.1. The parties may serve and file specific written objections

within fourteen (14) days after being served with a copy of this Report and Recommendation.

Fed. R. Civ. P. 72(b)(2). The failure of a party to object to legal conclusions may result in the

loss of the right to de novo review in the district court. See Sincavage v. Barnhart, 171 F. App’x

924, 925 n.1 (3d Cir. 2006); Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987).

       The parties are directed to the Court’s Standing Order for Objections Filed Under Fed. R.

Civ. P. 72, dated October 9, 2013, a copy of which is available on the District Court’s website,

located at http://www.ded.uscourts.gov.

Dated: April 7, 2021                                  ____________________________________
                                                      Christopher J. Burke
                                                      UNITED STATES MAGISTRATE JUDGE



       3
               Defendant’s request for oral argument, (D.I. 19), is DENIED.
                                                8
